DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a five-axis angular adjustment and azimuth rotation mechanism. The independent claim identify the feature of “the display screen assembly comprises a first linear sliding mechanism, a first axial rotation mechanism, a second axial rotation mechanism and a third axial rotation mechanism, the first linear sliding mechanism comprises two screen bars arranged on one side of the display screen assernbly via bolts, and a screen slider is connected between the two screen bars in a sliding manner; the first axial rotation mechanism coniprises a rotation casing and a connecting casing A; the connecting casing A, a connecting casing B and a damping connecter are arranged on the second axial rotation mechanism, the third axial rotation mechanism comprises the connecting casing B, a fixing plate and a damping connecter, and a second linear siding mechanism is arranged on one side of the fixing plate, i.e., inside the main machine assembly”. The closest prior art, Fan et al disclose a vehicle-mounted large screen machine, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al disclose a vehicle-mounted large screen machine.
Newville discloses a display mount assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.